DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 Response to Amendment
This Action is in response to the Amendment filed 03/08/2021.
In view of the Amendment, the objection to claim 24, as set forth in the 12/11/2020 Office Action, is withdrawn.
Claims 24, 27, 32, 40, and 55-56 are amended.
Claim 54 is canceled.
Claims 24-36, 40-41, 47-53, and 55-56 are pending.

Response to Arguments
Applicant's arguments filed 03/08/2021 with respect to the objection of claims 47-50 have been fully considered but they are not persuasive. The Amendment filed .
 
Applicant’s arguments, see pages 8-11, filed 3/8/2021, with respect to claims 24-31, 33-36, 40-41, and 47-56 have been fully considered and are persuasive.  The rejections under 35 USC 103 of 24-31, 33-36, 40-41, and 47-56 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-36, 40-41, 47-53, and 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, line 17, recites “the reusable optical sensor shoe”. There is insufficient antecedent basis for this element. The Examiner believes that the inclusion of “shoe” was inadvertent as it adds another shoe and thus renders every recitation of “shoe” thereafter indefinite as it is unclear which “shoe” is referred to.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 47-50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 and its dependent claims 48-50 depend from a canceled claim (i.e., claim 37). Thus, they fail to limit an existing claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 24-32, 40-41, 47-53 and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,844,341. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious variant of the ‘341 patent.

Claims 24-35, 40-41, 47-53, and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,281. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious variant of the ‘281 patent.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,281 in view of Grant or Fulkerson. Grant teaches that an RFID chip was well-known to those skilled in the medical art to enable disposable equipment to be identified as to when it is expired and cannot be used, for example. Similarly, Fulkerson also teaches that the use of RFID sensor are well-known engineering expedients in the medical arts (e.g., paragraph [0602] of Fulkerson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2013/0267809 to Brister is directed to a sensing system having a conformal element with wings (Fig. 3, 8, 9), a shoe (Fig. 3, 14) fixed to the conformal element (Fig. 2) wherein the shoe has an opening through its base (e.g., Fig. 3), and a locking mechanism to ensure a proper mate between electronics 16 and the shoe 14 (paragraph [0410]). However, Brister does not reasonably disclose or teach a reusable optical sensor and a base with an opening comprising a perimeter that frames optical elements of the sensor when the sensor is locked to the shoe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792